NO. 12-10-00350-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
CHARLES ELLIS SHIRLEY,
APPELLANT                                                  '    APPEAL FROM THE 173RD

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    HENDERSON COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant Charles Ellis Shirley, pro se, has filed a motion to strike his notice of
appeal, which we construe as a motion to dismiss.                   Because Shirley has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and
the appeal is dismissed.
Opinion delivered October 27, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)